9 N.Y.3d 1017 (2008)
MUNICIPAL TESTING LABORATORY, INC., Respondent,
v.
ALEKSANDR BROM et al., Appellants.
Court of Appeals of the State of New York.
Submitted November 19, 2007.
Decided January 10, 2008.
*1018 Motion by Municipal Testing Laboratory, Inc. to dismiss the appeal herein granted and appeal dismissed, with $400 costs and $100 costs of motion, upon the ground that as to the appeal from the March 2007 Appellate Division order of reversal, no appeal lies from this order from which an appeal has already been taken and dismissed (see 8 NY3d 1004 [2007]), and that as to the appeal from the October 2007 Appellate Division order dismissing appellants' motion for reargument, the order does not finally determine the action within the meaning of the Constitution. Motion by appellants Brom, insofar as it seeks leave to appeal from the March 2007 Appellate Division order of reversal, dismissed upon the ground that no motion for leave to appeal lies from this order from which a prior motion for leave to appeal has been taken (see 8 NY3d 1004 [2007]); motion, insofar as it seeks leave to appeal from the October 2007 Appellate Division order dismissing appellants' motion for reargument, dismissed upon the ground that such order does not finally determine the action within the meaning of the Constitution.